US Bank N.A. v Okeke (2019 NY Slip Op 07687)





US Bank N.A. v Okeke


2019 NY Slip Op 07687


Decided on October 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2019

Friedman, J.P., Kapnick, Oing, Singh, JJ.


10179 380322/09

[*1] US Bank National Association, etc., Plaintiff-Appellant,
vEvelyn Okeke, Defendant-Respondent, First Community Industrial Bank, et al., Defendants.


Gross Polowy, LLC, Westbury (Alexandria Kaminski of counsel), for appellant.
Kenneth R. Berman, Forest Hills, for respondent.

Order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered on or about June 25, 2018, which denied plaintiff's motion, inter alia, to vacate an order striking the complaint upon default, unanimously reversed, on the law, without costs, and the matter remanded for proceedings in accordance herewith.
The record demonstrates that plaintiff has a meritorious claim. The issue is whether it has demonstrated a reasonable excuse to warrant vacatur of the underlying dismissal order that was obtained on default.
Here, plaintiff contends that it was not properly served with defendant Okeke's motion to strike the complaint. The parties' conflicting affirmations based on personal knowledge of this issue are sufficient to warrant a traverse hearing to determine that issue.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2019
CLERK